DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 8/3/2021, claims 1 – 21 are pending for examination. This action is final.
Response to Arguments
Applicant’s arguments, found on pages 9 – 12 of Remarks dated 8/3/2021, wherein Applicant alleges, “From the foregoing and other passages of Chamas, it is therefore abundantly clear that his testing is NOT being performed in a ‘pre-validation’ manner as recited in claim 1, prior to actual network configuration implementation…”, have been fully considered and found not persuasive.
Applicant argues against Chamas et al. (US 2012/0253728 A1), hereinafter “Chamas”, when it is a combination of references, and not a single reference taken individually, which teaches the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thakkar et al. (US 2020/0067788 A1), hereinafter “Thakkar”, teaches simulating a network topology to be configured and tested prior to implementing the actually tested simulation (Thakkar Paragraphs [0013 – 0017]). As Thakkar teaches simulating actual network components and interconnections, it is reasonable to apply modifications comprising further testing of network components, as Thakkar already teaches the pre-implementation testing of simulated components. As Chamas teaches testing a validating network components and their configuration to provide test results (Chamas Paragraphs [0143] and [0148]). Furthermore, it is Thakkar which is cited, on page 4 of Office Action dated 5/3/2021, as teaching “assessing validity of the network configuration to determine whether to implement the network configuration”. Therefore, it is unnecessary for Chamas to teach this feature as this feature, and the inventive concept comprising the feature, is already taught by Thakkar.
Furthermore, it is completely reasonable to one of ordinary skill in the art to further modify the simulation testing of Thakkar with tests of networks as taught by the cited art. Even if Chamas does not teach of testing a simulated network prior to implementation, Chamas teaches of testing and validating test cases of actual network topology to determine modifications to an existing network topology (Chamas Fig. 11 and Paragraphs [0143 – 0154]). It is further reasonable to apply such testing features to the simulations of Thakkar as Thakkar teaches simulating actual network elements and their configuration, so testing such simulations is similar to testing the physical or virtual device it emulates.
It is the combination of prior art references which teaches the “pre-validation” steps of the claimed invention, and not Chamas taken individually.
Applicant further alleges, “the term ‘pre-validation’ may refer generally to validation operation(s) performed prior to implementing network configuration in the actual physical network.” However, this is unclaimed subject matter and therefore not required for infringement. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “‘pre-validation’ may refer generally to validation operation(s) performed prior to implementing network configuration in the actual physical network”) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments against references individually and arguments of unclaimed subject matter are found not persuasive. The previous rejections of the claims found in Office Action dated 5/3/2021 are upheld and reproduced herein. No new art is introduced.
Applicant arguments, found on pages 12 – 13 of Remarks dated 8/3/2021, wherein Applicant alleges Nickolov et al. (US 2017/0034023 A1), hereinafter “Nickolov”, fails to teach the pre-validation as alleged by Applicant similar to the argument above, have been fully considered and found not persuasive. Similarly, it is the combination of prior art references, and not Nickolov taken individually, which teaches the claimed subject matter. As shown above the pre-validation is taught by the combination of prior art references, specifically Thakkar which teaches implementing a network configuration after testing it through simulation(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 6, 8 – 13, and 15 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over Thakkar et al. (US 2020/0067788 A1), hereinafter “Thakkar”, in view of Cady et al. (US 2015/0356215 A1), hereinafter “Cady”, and further in view of Chamas et al. (US 2012/0253728 A1), hereinafter “Chamas”.
Regarding claim 1, Thakkar teaches a method for a computer system to perform pre-validation of network configuration (network system testing environment (Thakkar Paragraph [0009])), the method comprising: 
detecting a request for network configuration to be implemented in a physical network environment (administrator 106 specifies configuration information for generating a network test simulation (Thakkar Paragraph [0016]) wherein configuration information includes a network topology comprising either physical or virtual devices (Thakkar Paragraph [0013])); 
identifying a set of physical network elements associated with the network configuration (administrator may provide a modified topology for running simulations of possible changes to a network (Thakkar Paragraph [0016]) details identified to run the simulation includes the network topology, which comprises physical nodes and switches (Thakkar Paragraphs [0011] and [0013])); 
emulating the set of physical network elements to identify an expected physical network behavior associated with the network configuration (monitoring the behavior of the simulated network topology (Thakkar Paragraph [0017])), wherein the set of physical network elements is emulated using a second physical network element emulator (simulated network topology comprises switch devices which may be physical elements (Thakkar Paragraph [0013])); and 
based on the physical network behavior identified from the emulating, assessing validity of the network configuration to determine whether to implement the network configuration (simulating and testing the network by monitoring the behavior of nodes by comparing state of the nodes in the simulation to the original nodes, and determining whether and upgrade build is successful or not successful (possibly due to failure) (Thakkar Paragraph [0017])).  
Where Thakkar teaches of a second physical network element emulator (Thakkar Paragraph [0013]), Thakkar fails to teach of multiple first physical network element emulators and the second physical network element emulator including the multiple first physical network element emulators. Where Thakkar teaches in determining an assessment of the network configuration is invalid (identifying a failure in the customer network during testing simulation and determining the network testing simulation is not successful (Thakkar Paragraph [0017])), Thakkar fails to teach, in response to the assessment, specifying a remediation action to avoid or ameliorate the physical network behavior, wherein the remediation action includes some other physical network reconfiguration performed in the physical network environment.
However, in analogous art, Cady teaches multiple first physical network element emulators (simulate connection ports on a cross-bar switch (Cady Paragraph [0069])) and the second physical network element emulator including the multiple first physical network element emulators (cross-bar switch is a simulated module comprising the connection ports (Cady Paragraph [0069]) wherein simulated elements comprise multiple connection ports 17 (Cady Fig. 2))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Cady related to simulating switches and their corresponding connection ports and apply them to the known device of Thakkar for the purpose of simulating data interconnections in a network to be prototyped, developed, and tested efficiently for large scale networks (Cady Paragraph [0007]).
Thakkar and Cady fail to teach, in response to the assessment, specifying a remediation action to avoid or ameliorate the physical network behavior, wherein the remediation action includes some other physical network reconfiguration performed in the physical network environment.
However, in analogous art, Chamas teaches in response to the assessment, specifying a remediation action to avoid or ameliorate the physical network behavior (testing and validating the components of a computer system (Chamas Paragraphs [0028 – 0029]) testing of a multi-vendor heterogeneous computer system using a plurality of test cases that test and validate the network element communications and configurations, and wherein testing of the network comprises using network configuration and topology as elements to be tested and validated (Chamas Paragraph [0143])), wherein the remediation action includes some other physical network reconfiguration performed in the physical network environment (test cases provide test results which are matched to expected results, and if the expected test results do not meet the service requirements, parameters of the test case are adjusted and the test is re-executed (Chamas Paragraph [0148])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chamas related to identifying failed or invalid test cases and adjusting the parameters of the test case to be re-executed and apply them to the teachings of Thakkar and Cady for the purpose of as readjusting failed test cases may lead to eventually fully validating the test case results (Chamas Paragraph [0148]). One would be motivated as such as this leads to an eventually successful result, rather than abandoning a test case upon an initial failure.

Regarding claim 2, Thakkar, Cady, and Chamas teach the method of claim 1, wherein emulating the set of physical network elements comprises: 
simulating connection links between simulated modules to form a simulated interconnection network (Cady Paragraphs [0044] and [0052]) wherein emulated elements are physical (Thakkar Paragraph [0013])); and 
emulating a physical switch in the physical network environment using a physical switch emulator, being the second physical network element emulator, that aggregates the multiple physical switch port emulators (emulating a switch module comprising the connection ports (Cady Paragraphs [0069] and [0048]) inherits motivation to combine from respective parent claim.).  

Regarding claim 3, Thakkar, Cady, and Chamas teach the method of claim 1, wherein emulating the set of physical network elements comprises: 
emulating multiple physical host ports in the physical network environment using respective multiple physical host port emulators, being the multiple first physical network element emulators (simulating connection links between simulated modules to form a simulated interconnection network (Cady Paragraphs [0044] and [0052]) wherein emulated elements are physical devices and may comprise end user devices (host) (Thakkar Paragraph [0013])); and  
F034-22-emulating a physical host in the physical network environment using a physical host emulator, being the second physical network element emulator, that aggregates the multiple physical host port emulators (wherein the ports are of an end user devices which sends traffic through the network (Thakkar Paragraph [0026]) emulating a module comprising the connection ports (Cady Paragraphs [0069] and [0048]) inherits motivation to combine from respective parent claim.).  

Regarding claim 4, Thakkar, Cady, and Chamas teach the method of claim 1, wherein emulating the set of physical network elements comprises: 
emulating, using a protocol emulator, protocol implementation on at least one of (a) a particular first physical network element emulator and (b) the second physical network element emulator (selecting traffic protocols which are used in the network testing simulation of the upgrade build (Thakkar Paragraph [0020]) network testing simulation tests the topology of the network including the switches and end user devices (Thakkar Paragraphs [0013])).  

Regarding claim 5, Thakkar, Cady, and Chamas teach the method of claim 1, wherein assessing validity of the network configuration comprises:
assessing the network configuration to be invalid based on one or more of physical network behaviors caused by the network configuration, that include: 
layer-2 loop, loss of connectivity, link aggregation issue, virtual port channel (VPC) issue, fragmented layer-2 domains, switching issue and routing issue (determining whether the network testing simulation for the upgrade build is successful or not successful due to packets being dropped (switch failure) when testing the states of the switch (Thakkar Paragraphs [0017] and [0027])).  

Regarding claim 6, Thakkar, Cady, and Chamas teach the method of claim 1, further comprising:
adjusting the test case parameters after the failure and re-executing the test case to further validate the results (Chamas Paragraphs [0148 – 0149]) inherits motivation to combine from respective parent claim.).

Regarding claim 8, Thakkar teaches a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system (Thakkar Paragraph [0029]), F034-23-cause the processor to perform a method of pre-validation of network configuration, wherein the method comprises: 
detecting a request for network configuration to be implemented in a physical network environment (administrator 106 specifies configuration information for generating a network test simulation (Thakkar Paragraph [0016]) wherein configuration information includes a network topology comprising either physical or virtual devices (Thakkar Paragraph [0013])); 
identifying a set of physical network elements associated with the network configuration (administrator may provide a modified topology for running simulations of possible changes to a network (Thakkar Paragraph [0016]) details identified to run the simulation includes the network topology, which comprises physical nodes and switches (Thakkar Paragraphs [0011] and [0013])); 
emulating the set of physical network elements to identify a physical network behavior associated with the network configuration (monitoring the behavior of the simulated network topology (Thakkar Paragraph [0017])), wherein the set of physical network elements is emulated using a second simulated network topology comprises switch devices which may be physical elements (Thakkar Paragraph [0013])); and 
based on the physical network behaviour identified from the emulating, assessing validity of the network configuration to determine whether to implement the network configuration (simulating and testing the network by monitoring the behavior of nodes by comparing state of the nodes in the simulation to the original nodes, and determining whether and upgrade build is successful or not successful (possibly due to failure) (Thakkar Paragraph [0017])).  
Where Thakkar teaches of a second physical network element emulator (Thakkar Paragraph [0013]), Thakkar fails to teach of multiple first physical network element emulators and the second physical network element emulator including the multiple first physical network element emulators. Where Thakkar teaches in determining an assessment of the network configuration is invalid (identifying a failure in the customer network during testing simulation and determining the network testing simulation is not successful (Thakkar Paragraph [0017])), Thakkar fails to teach, in response to the assessment, specifying a remediation action to avoid or ameliorate the physical network behavior, wherein the remediation action includes some other physical network reconfiguration performed in the physical network environment.
However, in analogous art, Cady teaches multiple first physical network element emulators (simulate connection ports on a cross-bar switch (Cady Paragraph [0069])) and the second physical network element emulator including the multiple first physical network element emulators (cross-bar switch is a simulated module comprising the connection ports (Cady Paragraph [0069]) wherein simulated elements comprise multiple connection ports 17 (Cady Fig. 2))
Cady related to simulating switches and their corresponding connection ports and apply them to the known device of Thakkar for the purpose of simulating data interconnections in a network to be prototyped, developed, and tested efficiently for large scale networks (Cady Paragraph [0007]).
Thakkar and Cady fail to teach, in response to the assessment, specifying a remediation action to avoid or ameliorate the physical network behavior, wherein the remediation action includes some other physical network reconfiguration performed in the physical network environment.
However, in analogous art, Chamas teaches in response to the assessment, specifying a remediation action to avoid or ameliorate the physical network behavior (testing and validating the components of a computer system (Chamas Paragraphs [0028 – 0029]) testing of a multi-vendor heterogeneous computer system using a plurality of test cases that test and validate the network element communications and configurations (Chamas Paragraph [0143])), wherein the remediation action includes some other physical network reconfiguration performed in the physical network environment (test cases provide test results which are matched to expected results, and if the expected test results do not meet the service requirements, parameters of the test case are adjusted and the test is re-executed (Chamas Paragraph [0148])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chamas related to identifying failed or invalid test cases and adjusting the parameters of the test case to be re-executed and apply them to the teachings of Thakkar and Cady for the purpose of as readjusting failed test cases may lead to eventually fully validating the test case results (Chamas Paragraph [0148]). One would be motivated as such as this leads to an eventually successful result, rather than abandoning a test case upon an initial failure.

Regarding claim 9, Thakkar, Cady, and Chamas teach the non-transitory computer-readable storage medium of claim 8, wherein emulating the set of physical network elements comprises: 
emulating multiple physical switch ports in the physical network environment using respective multiple physical switch port emulators, being the multiple first physical network element emulators (simulating connection links between simulated modules to form a simulated interconnection network (Cady Paragraphs [0044] and [0052]) wherein emulated elements are physical (Thakkar Paragraph [0013])); and 
emulating a physical switch in the physical network environment using a physical switch emulator, being the second physical network element emulator, that aggregates the multiple physical switch port emulators (emulating a switch module comprising the connection ports (Cady Paragraphs [0069] and [0048]) inherits motivation to combine from respective parent claim.). 

Regarding claim 10, Thakkar, Cady, and Chamas teach the non-transitory computer-readable storage medium of claim 8, wherein emulating the set of physical network elements comprises: 
emulating multiple physical host ports in the physical network environment using respective multiple physical host port emulators, being the multiple first physical network element emulators (simulating connection links between simulated modules to form a simulated interconnection network (Cady Paragraphs [0044] and [0052]) wherein emulated elements are physical devices and may comprise end user devices (host) (Thakkar Paragraph [0013])); and  
wherein the ports are of an end user devices which sends traffic through the network (Thakkar Paragraph [0026]) emulating a module comprising the connection ports (Cady Paragraphs [0069] and [0048]) inherits motivation to combine from respective parent claim.).

Regarding claim 11, Thakkar, Cady, and Chamas teach the non-transitory computer-readable storage medium of claim 8, wherein emulating the set of physical network elements comprises: 
emulating, using a protocol emulator, protocol implementation on at least one of (a) a particular first physical network element emulator and (b) the second physical network element emulator (selecting traffic protocols which are used in the network testing simulation of the upgrade build (Thakkar Paragraph [0020]) network testing simulation tests the topology of the network including the switches and end user devices (Thakkar Paragraphs [0013])). 

Regarding claim 12, Thakkar, Cady, and Chamas teach the non-transitory computer-readable storage medium of claim 8, wherein assessing validity of the network configuration comprises: 
assessing the network configuration to be invalid based on one or more of physical network behaviors caused by the network configuration: 
layer-2 loop, loss of connectivity, link aggregation issue, virtual port channel (VPC) issue, fragmented layer-2 domains, switching issue and routing issue (determining whether the network testing simulation for the upgrade build is successful or not successful due to packets being dropped (switch failure) when testing the states of the switch (Thakkar Paragraphs [0017] and [0027])).  

Regarding claim 13, Thakkar, Cady, and Chamas teach the non-transitory computer-readable storage medium of claim 8, wherein the method further comprises:
in response to the assessment that the network configuration is invalid, and after specifying the remediation action to avoid or ameliorate the physical network behavior, testing the other physical network reconfiguration (adjusting the test case parameters after the failure and re-executing the test case to further validate the results (Chamas Paragraphs [0148 – 0149]) inherits motivation to combine from respective parent claim.).

Regarding claim 15, Thakkar teaches a computer system, comprising:
a processor (Thakkar Paragraph [0030]); and 
a non-transitory computer-readable medium having stored thereon instructions (Thakkar Paragraph [0030]) that, when executed by the processor, cause the processor to:  
detect a request for network configuration to be implemented in a physical network environment (administrator 106 specifies configuration information for generating a network test simulation (Thakkar Paragraph [0016]) wherein configuration information includes a network topology comprising either physical or virtual devices (Thakkar Paragraph [0013])); 
administrator may provide a modified topology for running simulations of possible changes to a network (Thakkar Paragraph [0016]) details identified to run the simulation includes the network topology, which comprises physical nodes and switches (Thakkar Paragraphs [0011] and [0013])); 
emulate the set of physical network elements to identify a physical network behavior associated with the network configuration (monitoring the behavior of the simulated network topology (Thakkar Paragraph [0017])), wherein the set of physical network elements is emulated using a second physical network element emulator (simulated network topology comprises switch devices which may be physical elements (Thakkar Paragraph [0013])); and 
based on the physical network behavior identified from the emulation, assess validity of the network configuration to determine whether to implement the network configuration (simulating and testing the network by monitoring the behavior of nodes by comparing state of the nodes in the simulation to the original nodes, and determining whether and upgrade build is successful or not successful (possibly due to failure) (Thakkar Paragraph [0017])).  
Where Thakkar teaches of a second physical network element emulator (Thakkar Paragraph [0013]), Thakkar fails to teach of multiple first physical network element emulators and the second physical network element emulator including the multiple first physical network element emulators. Where Thakkar teaches in determining an assessment of the network configuration is invalid (identifying a failure in the customer network during testing simulation and determining the network testing simulation is not successful (Thakkar Paragraph [0017])), Thakkar fails to teach, in response to the assessment, specifying a remediation action to avoid or ameliorate the physical network behavior, wherein the remediation action includes some other physical network reconfiguration performed in the physical network environment.
Cady teaches multiple first physical network element emulators (simulate connection ports on a cross-bar switch (Cady Paragraph [0069])) and the second physical network element emulator including the multiple first physical network element emulators (cross-bar switch is a simulated module comprising the connection ports (Cady Paragraph [0069]) wherein simulated elements comprise multiple connection ports 17 (Cady Fig. 2))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Cady related to simulating switches and their corresponding connection ports and apply them to the known device of Thakkar for the purpose of simulating data interconnections in a network to be prototyped, developed, and tested efficiently for large scale networks (Cady Paragraph [0007]).
Thakkar and Cady fail to teach, in response to the assessment, specifying a remediation action to avoid or ameliorate the physical network behavior, wherein the remediation action includes some other physical network reconfiguration performed in the physical network environment.
However, in analogous art, Chamas teaches in response to the assessment, specifying a remediation action to avoid or ameliorate the physical network behavior (testing and validating the components of a computer system (Chamas Paragraphs [0028 – 0029]) testing of a multi-vendor heterogeneous computer system using a plurality of test cases that test and validate the network element communications and configurations (Chamas Paragraph [0143])), wherein the remediation action includes some other physical network reconfiguration performed in the physical network environment (test cases provide test results which are matched to expected results, and if the expected test results do not meet the service requirements, parameters of the test case are adjusted and the test is re-executed (Chamas Paragraph [0148])).
Chamas related to identifying failed or invalid test cases and adjusting the parameters of the test case to be re-executed and apply them to the teachings of Thakkar and Cady for the purpose of as readjusting failed test cases may lead to eventually fully validating the test case results (Chamas Paragraph [0148]). One would be motivated as such as this leads to an eventually successful result, rather than abandoning a test case upon an initial failure.

Regarding claim 16, Thakkar, Cady, and Chamas teach the computer system of claim 15, wherein the instructions that cause the processor to emulate the set of physical network elements cause the processor to: 
emulate multiple physical switch ports in the physical network environment using respective multiple physical switch port emulators, being the multiple first physical network element emulators (simulating connection links between simulated modules to form a simulated interconnection network (Cady Paragraphs [0044] and [0052]) wherein emulated elements are physical (Thakkar Paragraph [0013])); and 
emulate a physical switch in the physical network environment using a physical switch emulator, being the second physical network element emulator, that aggregates the multiple physical switch port emulators (emulating a switch module comprising the connection ports (Cady Paragraphs [0069] and [0048]) inherits motivation to combine from respective parent claim.).  

Thakkar, Cady, and Chamas teach the computer system of claim 15, wherein the instructions that cause the processor to emulate the set of physical network elements cause the processor to: 
emulate multiple physical host ports in the physical network environment using respective multiple physical host port emulators, being the multiple first physical network element emulators (simulating connection links between simulated modules to form a simulated interconnection network (Cady Paragraphs [0044] and [0052]) wherein emulated elements are physical devices and may comprise end user devices (host) (Thakkar Paragraph [0013])); and  
F034-22-emulate a physical host in the physical network environment using a physical host emulator, being the second physical network element emulator, that aggregates the multiple physical host port emulators (wherein the ports are of an end user devices which sends traffic through the network (Thakkar Paragraph [0026]) emulating a module comprising the connection ports (Cady Paragraphs [0069] and [0048]) inherits motivation to combine from respective parent claim.).

Regarding claim 18, Thakkar, Cady, and Chamas teach the computer system of claim 15, wherein the instructions that cause the processor to emulate the set of physical network elements cause the processor to: 
emulate, using a protocol emulator, protocol implementation on at least one of (a) a particular first physical network element emulator and (b) the second physical network element emulator (selecting traffic protocols which are used in the network testing simulation of the upgrade build (Thakkar Paragraph [0020]) network testing simulation tests the topology of the network including the switches and end user devices (Thakkar Paragraphs [0013])). 

Regarding claim 19, Thakkar, Cady, and Chamas teach the computer system of claim 15, wherein the instructions that cause the processor to assess validity of the network configuration cause the processor to: 
assessing the network configuration to be invalid based on one or more of physical network behaviors caused by the network configuration: 
layer-2 loop, loss of connectivity, link aggregation issue, virtual port channel (VPC) issue, fragmented layer-2 domains, switching issue and routing issue (determining whether the network testing simulation for the upgrade build is successful or not successful due to packets being dropped (switch failure) when testing the states of the switch (Thakkar Paragraphs [0017] and [0027])).

Regarding claim 20, Thakkar, Cady, and Chamas teach the computer system of claim 15, wherein the instructions further cause the processor to:
in response to the assessment that the network configuration is invalid, and after specifying the remediation action to avoid or ameliorate the physical network behavior, testing the other physical network reconfiguration (adjusting the test case parameters after the failure and re-executing the test case to further validate the results (Chamas Paragraphs [0148 – 0149]) inherits motivation to combine from respective parent claim.).

Claims 7, 14, and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Thakkar in view of Cady and Chamas and further in view of Nickolov et al. (US 2017/0034023 A1), hereinafter “Nickolov”.
Regarding claim 7, where Thakkar, Cady, and Chamas teach the method of claim 1, Thakkar, Cady, and Chamas fail to teach wherein the method further comprises generating and sending a response to an orchestration system from which the request is detected, wherein the response specifies whether the network configuration is (a) valid to cause the orchestration system to implement the network configuration or (b) invalid to cause the orchestration system to disregard the request for network configuration.
However, in analogous art, Nickolov teaches generating and sending a response to an orchestration system from which the request is detected, wherein the response specifies whether the network configuration is (a) valid to cause the orchestration system to implement the network configuration or (b) invalid to cause the orchestration system to disregard the request for network configuration (determining tests were not passed successfully and generating and sending to a DataGrid Analytics Service ‘fail’ telemetry event information relating to the testing and evaluation of the build (Nickolov Paragraph [0671]) returning to CI workflow upon the failure of a new build (Nickolov Paragraph [0679]) wherein CI workflow does not include implementing the failed build (Nickolov Paragraphs [0616 – 0617])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Nickolov related to alerting a central device of a failed test and apply them to the teachings of Thakkar, Cady, and Chamas for the purpose of not implementing failed tests. One would be motivated as such as returning to the Continuous Integration (Nickolov Paragraphs [0616 – 0617]).

Regarding claim 14, where Thakkar, Cady, and Chamas teach the non-transitory computer-readable storage medium of claim 8, wherein the method further comprises generating and sending a response to an orchestration system from which the request is detected, wherein the response specifies whether the network configuration is (a) valid to cause the orchestration system to implement the network configuration or (b) invalid to cause the orchestration system to disregard the request for network configuration.
However, in analogous art, Nickolov teaches generating and sending a response to an orchestration system from which the request is detected, wherein the response specifies whether the network configuration is (a) valid to cause the orchestration system to implement the network configuration or (b) invalid to cause the orchestration system to disregard the request for network configuration (determining tests were not passed successfully and generating and sending to a DataGrid Analytics Service ‘fail’ telemetry event information relating to the testing and evaluation of the build (Nickolov Paragraph [0671]) returning to CI workflow upon the failure of a new build (Nickolov Paragraph [0679]) wherein CI workflow does not include implementing the failed build (Nickolov Paragraphs [0616 – 0617])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Nickolov related to alerting a central device of a failed test and apply them to the teachings of Thakkar, Cady, and Chamas for the purpose of not implementing failed tests. One would be motivated as such as returning to the Continuous Integration (Nickolov Paragraphs [0616 – 0617]).

Regarding claim 21, where Thakkar, Cady, and Chamas teach the computer system of claim 15, wherein the instructions further cause the processor to generate and send a response to an orchestration system from which the request is detected, wherein the response specifies whether the network configuration is (a) valid to cause the orchestration system to implement the network configuration or (b) invalid to cause the orchestration system to disregard the request for network configuration.
However, in analogous art, Nickolov teaches generating and sending a response to an orchestration system from which the request is detected, wherein the response specifies whether the network configuration is (a) valid to cause the orchestration system to implement the network configuration or (b) invalid to cause the orchestration system to disregard the request for network configuration (determining tests were not passed successfully and generating and sending to a DataGrid Analytics Service ‘fail’ telemetry event information relating to the testing and evaluation of the build (Nickolov Paragraph [0671]) returning to CI workflow upon the failure of a new build (Nickolov Paragraph [0679]) wherein CI workflow does not include implementing the failed build (Nickolov Paragraphs [0616 – 0617])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Nickolov related to alerting a central device of a failed test and apply them to the teachings of Thakkar, Cady, and Chamas for the purpose of not implementing failed tests. One would be motivated as such as returning to the Continuous Integration (Nickolov Paragraphs [0616 – 0617]).

Conclusion
The following prior art was found pertinent to Applicant’s claimed invention but not used in the rejections presented herein:
Niestemski et al. (US 2019/0207818 A1) teaches determining attributes of network traffic based upon simulation of a storage network.
Affoneh et al. (US 2017/0054601 A1) which teaches suggesting network values for network configuration based upon validation of a network test.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
	/J.K.B/               Examiner, Art Unit 2459    
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459